Citation Nr: 0834229	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain with arthritis (L4-5, L5-S1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
September 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran appeared at a Travel Board Hearing before the 
undersigned in June 2006.  At this hearing, he withdrew a 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU).  A transcript is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for a low back 
disability in an August 1973 rating decision which 
established a 40 percent evaluation.  Two years later, in 
August 1975, the veteran's disability was found to have 
improved, and he was reduced to a 20 percent disability.  In 
2003 the veteran came forward with his current claim, 
contending, in essence, that his disability had grown in 
severity beyond what is contemplated by the assigned 20 
percent rating.  

In an attempt to ascertain the current level of disability, 
the RO scheduled the veteran for a comprehensive VA 
orthopedic examination in January 2004.  While the objective 
findings were adequate, the Board notes several deficiencies 
which need to be addressed before a current rating can be 
assigned.  Namely, it does not appear as though the examiner 
reviewed the extensive medical history prior to coming to his 
conclusion, instead relying on subjective history provided by 
the veteran.  While in many claims for an increase in rating 
such a flaw would not necessarily be fatal (as current level 
of severity is of prime importance), in the present instance, 
there was an intervening back injury which was not thoroughly 
reviewed.  Specifically, in 1983 the veteran suffered a fall 
from a height of around 90 feet, resulting in several 
orthopedic disabilities as well as necessitating renal 
transplantation.  The veteran relayed this information to the 
examiner; however, the examiner stated his belief that 
neurological conditions (such as a right leg drop) "may" be 
related to the post-service fall and not to the in-service 
symptoms.  This opinion is hardly equivocal, and while it 
identifies one symptom which "may" be nonservice-related, 
it does not identify to what extent all low back symptoms (to 
include radiating neurological symptoms) are related to the 
service-connected disorder versus the nonservice-connected 
disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as "may" 
or "may not" was too speculative to constitute a definitive 
opinion on issue of causation). 

Additionally, the Board notes that while the fall occurred 
after service, the veteran was still in receipt of service-
connection for his low back disorder at the time of the 
incident.  Thus, any impact the fall had on an increase in 
severity for the low back strain and arthritis must be 
considered as evidence of the service-connected disorder 
growing in severity.  However, if the veteran developed back 
problems (neurological or orthopedic) which were specifically 
found not to be related to his service-connected disorder, 
such symptoms could not be considered in the assignment of a 
higher rating.  As such, remand is necessary to clarify to 
what extent the veteran's low back symptoms are attributable 
to his service-connected disorder as opposed to any 
nonservice-connected condition.  

It is also noted that the veteran was last examined in 
January 2004, more than four years ago, and he has 
continually maintained that his condition has grown in 
severity since that time.  As the current level of disability 
is of utmost importance in a claim for an increase rating, 
the Board finds that a new, comprehensive examination, 
covering both orthopedic and neurological manifestations of 
the service-connected low back strain and arthritis, must be 
afforded.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a 
comprehensive VA orthopedic and 
neurological examination for the purposes 
of determining the current severity of his 
service-connected lumbar strain with 
arthritis.  The examiner(s) should note to 
what extent the severity of the veteran's 
condition is affected by his service-
connected condition and to what extent it 
is affected by other, nonservice-connected 
conditions.  The claims file should be 
furnished to the examiner(s) for his or 
her review, and the relative medical 
history is to be reviewed.  The 
examiner(s) should state that he or she 
has reviewed the relevant evidence, and 
should conduct all necessary tests prior 
to coming to an opinion as to severity.  

3.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the veteran's claim.  
If the veteran remains dissatisfied with 
the decision or the result is less than 
fully favorable, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




